Appeal by the defendant from a judgment of the County Court, Nassau County (Baker, J.), rendered August 9, 1985, convicting him of attempted rape in the first degree and burglary in the second degree, upon a jury verdict, and imposing sentence. By decision and order of this court dated April 10, 1989, the case was remitted to the County Court, Nassau County, to hear and report on the prosecutor’s exercise of peremptory challenges, and the appeal was held in abeyance in the interim (see, People v Hassell, 149 AD2d 530). The County Court has been unable to comply owing to the defendant’s failure to appear on several scheduled hearing dates.
Ordered that the judgment is affirmed.
The defendant’s claim that he was deprived of a fair trial by certain of the prosecutor’s summation remarks is unpreserved for review and is, in any event, without merit inasmuch as the challenged comments were fair remarks on the evidence and responsive to the defense counsel’s summation.
In light of the defendant’s failure to appear at the hearing directed by this court with respect to the prosecutor’s exercise of peremptory challenges, we deem his argument that he was deprived of his rights pursuant to Batson v Kentucky (476 US 79) to be abandoned. Kunzeman, J. P., Kooper, Sullivan and Balletta, JJ., concur.